Exhibit 10.17(L)

 

LOGO [g696051g64r94.jpg]

April 14, 2014

Marissa A. Mayer

 

  Re: Letter Amendment to Performance Stock Option (Mayer 2012 Annual Grant)
(the “Option”)

Dear Marissa:

Reference is made to the Performance Stock Option Agreement (Mayer 2012 Annual
Grant) between you and Yahoo! Inc. (the “Company”) dated November 29, 2012 (the
“Original Agreement”). Capitalized terms used in this letter agreement and the
attached exhibit and not otherwise defined herein or therein will have the
meanings ascribed to such terms in the Original Agreement.

The Compensation Committee has determined that GAAP revenue and adjusted EBITDA
will be the Performance Measures used with respect to the Option beginning with
2014. Accordingly, effective with the Fiscal 2014 Performance Period under the
Original Agreement, Appendix A to the Original Agreement is amended and restated
in its entirety to read as set forth on Appendix A to this letter agreement.

This letter agreement does not modify any other terms of the Original Agreement
except as expressly set forth above (including, without limitation, the vesting
provisions of the Original Agreement as applicable to any Performance Period
under the Original Agreement prior to the Fiscal 2014 Performance Period).

If this letter accurately sets forth our agreement with respect to the foregoing
matters, please sign the enclosed copy of this letter and return it to me.

 

Sincerely,

YAHOO! INC.

/s/ Jacqueline Reses

Jacqueline Reses

Chief Development Officer

Acknowledged and Agreed:

By:

 

/s/ Marissa A. Mayer

  Marissa A. Mayer

701 First Avenue Sunnyvale CA 94089

P: 408 349 3300    F: 408 349 3301



--------------------------------------------------------------------------------

Appendix A - 2012 Performance Option (Mayer 2012 Annual Grant)

Vesting of Option

Subject to Sections 6 and 7 of the Agreement, one-third (1/3) of the “Total
Number of Shares Granted” as set forth in the Notice of Grant shall be eligible
to vest with respect to the Performance Period set forth below based on the
Company’s GAAP Revenue and Adjusted EBITDA (each, a “Performance Measure”) for
that Performance Period in accordance with this Appendix A.

 

Vesting Date

  

Corresponding Performance Period

January 26, 2015    Fiscal 2014

 

  •   Seventy percent (70%) of the Tranche shall be eligible to vest based on
the Company’s GAAP Revenue during the corresponding Performance Period (the
“Revenue Tranche”).

 

  •   Thirty percent (30%) of the Tranche shall be eligible to vest based on the
Company’s Adjusted EBITDA during the corresponding Performance Period (the
“Adjusted EBITDA Tranche”).

 

  •   For each Performance Measure, the Administrator has established a
“Performance Goal” for the Fiscal 2014 Performance Period.

 

  •   For the Performance Period, each of the Revenue Tranche and the Adjusted
EBITDA Tranche shall vest based on the Company’s actual performance for the
Performance Period relative to the applicable Performance Goal, with the
percentage of each such tranche that vests to be determined as follows (with
“actual performance” in each case being expressed as a percentage of the
applicable Performance Goal):

 

Actual Performance
GAAP Revenue

  

Vesting
Percentage

80% or less

   0%

99%

   99%

100%

   100%

101%

   101%

104% or more

   114%

 

Actual Performance:
Adjusted EBITDA

   Vesting
Percentage

60% or less

   0%

98%

   98%

99%

   99%

100%

   100%

101%

   101%

102%

   102%

114% or more

   133%

 

  •   If the Company’s actual performance, as to a particular Performance
Measure, is between two levels specified in the applicable table above, the
vesting percentage related to that Performance Measure that vests shall be
determined by linear interpolation between the vesting percentages for those two
levels.

 

  •   The overall vesting percentage applicable to the Tranche, as determined
above, shall be rounded to the nearest one percent.

 

A-1



--------------------------------------------------------------------------------

Notwithstanding any other provision herein, in no event shall the Tranche vest
as to more than one hundred percent (100%) of the shares subject to the Tranche.

The Administrator shall, following the end of the Performance Period, determine
whether and the extent to which the applicable Performance Goals have been
satisfied and the vesting percentage of the corresponding Tranche. Such
determinations by the Administrator shall be final and binding. Any portion of
the Tranche that is not vested after giving effect to the Administrator’s
determination for the Performance Period shall terminate upon the date of such
determination by the Administrator.

Definitions and Adjustments

For purposes of the Option, the following definitions will apply:

“Adjusted EBITDA” as to a particular period means the Company’s income from
operations before depreciation, amortization and stock-based compensation
expense for that period.

“Financial Plan” as to a particular period means the Company’s financial plan
for that period reviewed by the Board of Directors and used by the Compensation
Committee to set the Revenue and Adjusted EBITDA targets for that period.

“GAAP” means U.S. generally accepted accounting principles.

“GAAP Revenue” as to a particular period means the Company’s worldwide revenue
for that period as determined by the Company in accordance with GAAP and
reflected in its reporting of financial results.

“Tranche” means the one-third (1/3) of the “Total Number of Shares Granted” as
set forth in the Notice of Grant that is eligible to vest with respect to the
Performance Period.

For purposes of calculating actual GAAP Revenue and Adjusted EBITDA for a
particular period, the GAAP Revenue and Adjusted EBITDA for that period shall be
adjusted (without duplication) for the following items to the extent such items
were not included in the Financial Plan:

 

  (a) increased or decreased to eliminate the financial statement impact of
acquisitions with a GAAP purchase price of $500 million or more and costs
associated with such acquisitions;

 

  (b) increased or decreased to eliminate the financial statement impact of
divestitures with a GAAP sale price of $500 million or more and costs associated
with such divestitures;

 

  (c) increased or decreased to eliminate the financial statement impact of any
new changes in accounting standards announced during the year that are required
to be applied during the year in accordance with GAAP;

 

  (d) increased or decreased to eliminate the financial statement impact of
restructuring charges that are required to be expensed (or reversed) under GAAP;

 

  (e) increased or decreased to eliminate the financial statement impact of
goodwill and intangible asset impairment charges that are required to be
recorded under GAAP; and

 

  (f) increased or decreased to eliminate the financial statement impact of
legal settlements that have an impact on revenues or expenses under GAAP.

 

A-2